Exhibit 10.1

BUILDING NO. 4

AMENDMENT NO. 8 TO LEASE

THIS AGREEMENT made this 18th day of October, 2012, MERRIMACK SERVICES
CORPORATION dba PC CONNECTION SERVICES, as Lessee located at 2841–2931 Old State
Route 73, Wilmington, Ohio 45177.

WITNESSETH:

WHEREAS, Lessor and Lessee entered into a Lease dated May 13, 1993, as amended
June 19, 2001, April 24, 2003, November 11, 2006, October 13, 2009, February 5,
2010, May 20, 2010, July 27, 2011, and

WHEREAS, the Lessor and Lessee desire to amend the Lease of approximately
102,400 square feet to extend the Term and revise the Rent.

NOW THEREFORE, the Lease is amended as follows.

1. PC Connection, Inc., successor in interest to Merrimack Services Corporation,
hereby assumes all rights and obligations of the Lessee of said Lease as
subsequently amended. Merrimack Services Corporation was merged into PC
Connection, Inc. on December 27, 2011.

2. Article 1. TERM. Shall be revised as follows.

Effective December 1, 2012, the term of this Lease shall be extended for an
additional one (1) year for a total term of twenty (20) years, two (2) months
commencing October 1, 1993 and ending November 30, 2013, both dates inclusive.

3. Lessee warrants that Lessee has accepted and is now in possession of the
Premises and that the Lease is valid and presently in full force and effect.
Lessee accepts the Premises in its present “as is” condition.

4. Article 4. RENT. Shall be revised as follows.

For the one (1) year period commencing December 1, 2012 and ending November 30,
2013, the Lessee shall pay to the Lessor as Annual Rent for the Leased Premises
the sum of FOUR HUNDRED THIRTY-FIVE THOUSAND TWO HUNDRED AND 00/100 DOLLARS
($435,200.00 which shall be paid in equal monthly installments of THIRTY-SIX
THOUSAND TWO-HUNDRED SIXTY-SIX AND 67/100 DOLLARS, due and payable on the first
day of each month, in advance, without demand.

Checks should be made payable to Easton & Associates Management Account c/o The
Easton Group, 10165 N.W. 19th St., Miami, FL 33172. Said rent shall be paid to
the Lessor, or to the duly authorized agent of the Lessor, at its office during
business hours. If the commencement date of this Lease is other than the first
day of the month, any rental adjustment or additional rents hereinafter provided
for shall be prorated accordingly. The Lessee will pay the rent as herein
provided, without deduction whatsoever, and without any obligation of the Lessor
to make demand for it. Any installment of rent accruing hereunder and any other
sum payable hereunder, if not paid when due, shall bear interest at the rate of
eighteen percent (18%) per annum until paid.

5. Except as expressly amended herein, all other terms and conditions of the
Lease remain in full force and effect.

IN WITNESS WHEREOF, the Lessor and Lessee have affixed their signatures to
duplicates of this Amendment, this 18th day of October, 2012, as Lessee and this
23rd day of October, 2012, as to Lessor.



--------------------------------------------------------------------------------

Signed and acknowledged in the presence of:      Lessor:    EWE WAREHOUSE
INVESTMENTS V, LTD.

/s/ Jim Armstrong

     By:   

/s/ Edward Easton

Jim Armstrong

        Edward Easton (Print Name)      Title:    General Partner

/s/ Lenette Trivett

       

Lenette Trivett

        (Print Name)              Lessee:    PC CONNECTION, INC.

/s/ Linda Jackson

     By:   

/s/ Robert Pratt

Linda Jackson

        Robert Pratt (Print Name)      Title:    Vice President of Facilities /
Site Services

/s/ Janice A. Rush

       

Janice A. Rush

        (Print Name)        

 

LOGO [g399174g13h94.jpg]

STATE OF FLORIDA, COUNTY OF DADE, SS:

The foregoing instrument was acknowledged before me this 23rd day of October,
2012, by Edward Easton, General Partner of EWE WAREHOUSE INVESTMENTS V, LTD., on
behalf of said company.

 

/s/ Lenette Trivett

Lenette Trivett

Notary Public

 

LOGO [g399174g57r89.jpg]

STATE OF NEW HAMPSHIRE, COUNTY OF HILLSBOROUGH, SS:

The foregoing instrument was acknowledged before me this 18 day of October,
2012, by Robert Pratt, the Vice President of Facilities / Site Services of PC
CONNECTION, INC., on behalf of said corporation.

 

/s/ Dolores R. Collins

Dolores R. Collins

Notary Public

 

LOGO [g399174g63m32.jpg]